Citation Nr: 1647154	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-46 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1992.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ); this AVLJ is no longer with the Board.  In March 2013, the Veteran elected to have another hearing before the Board.  The hearing was scheduled in May 2013; however, he failed to appear and his hearing request is now deemed withdrawn.  38 C.F.R. § 20.704 (2015).  

These matters were remanded in October 2013 and August 2014.

In September 2015, the Board, in pertinent part, denied entitlement to an increased rating for bronchial asthma.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Partial Remand (JMPR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMPR.  

The issue of entitlement to an increased rating for bronchial asthma for the period from March 12, 2014 is REMANDED to the RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period from January 6, 2009 to May 8, 2009, the Veteran's bronchial asthma requires the daily use of systemic high dose corticosteroids.

2.  For the period from May 9, 2009 to December 29, 2013, the Veteran's bronchial asthma is not manifested by FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, and does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.

3.  For the period from December 30, 2013 to March 11, 2014, the Veteran's bronchial asthma is manifested by FEV-1 less than 36-percent predicted.


CONCLUSIONS OF LAW

1.  For the period from January 6, 2009 to May 8, 2009, the criteria for a schedular rating of 100 percent for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2015).

2.  For the period from May 9, 2009 to December 29, 2013, the criteria for a schedular rating in excess of 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2014).

3.  For the period from December 30, 2013 to March 11, 2014, the criteria for a schedular rating of 100 percent for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in an April and June 2009 letters that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's VA treatment records have been obtained, as have some private treatment records to include from Medical Center of Arlington and Allergy and Asthma Center of the Metroplex.  

The Board finds that the development requested in the prior remands has been completed to the extent that is possible.  

In October 2013, the Appeals Management Center (AMC) requested that the Veteran complete releases pertaining to multiple additional medical providers the Veteran had identified at the Board hearing (see 04/24/2012 VBMS entry, BVA Decision); the Veteran did not respond.  See 10/25/2013 VBMS entry, Correspondence.  In September 2014, VA requested that the Veteran complete releases pertaining to multiple medical providers; the Veteran did not respond.  See 09/11/2014 VBMS entry, Correspondence.  

The Veteran was to be afforded a VA examination of his bronchial asthma.  The Veteran was twice scheduled for his examinations but failed to report on both occasions.  See 02/02/2014 & 04/25/2014 VBMS entries, C&P Exam, and 01/16/2015 VBMS entry, C&P Exam.  There is no indication that he failed to receive notification of the examinations or provided reasons to explain his failure to report.  The July 2015 Supplemental Statement of the Case discusses his failure to appear.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  To date, the Veteran has not offered an explanation for his failure to attend the scheduled examinations.  The Boards' remands explained why these examinations were necessary.  

While VA has a duty to assist the Veteran in the development of his claims, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has twice failed to report for VA examinations of his bronchial asthma, and has not shown good cause for such absence in either case, the Board finds that the development requested by the prior Remands has been completed, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  The consequence in this case of the Veteran's failure without good cause to report for the VA bronchial asthma examination is that his disability must be rated on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Increased rating

The Board has reviewed all of the evidence in the virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id. 

The Veteran's bronchial asthma is rated 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma, bronchial.  Under Diagnostic Code 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran filed an increased rating claim on March 17, 2009.  The medical evidence of record reflects that the Veteran was prescribed Prednisone and he began taking this medication on January 6, 2009.  05/04/2009 VBMS, Medical Treatment Record-Non-Government Facility at 12.  Thus, the Board finds that the Veteran's bronchial asthma required daily use of systemic high dose corticosteroids, warranting a 100 percent rating per Diagnostic Code 6602.  An April 2009 treatment record reflects that his last dose of Prednisone was on April 14, 2009 and a May 9, 2009 VA treatment record no longer reflects that Prednisone was one of his active medications.  05/22/2009 VBMS, Medical Treatment Record-Non-Government Facility at 5; 06/12/2009 VBMS, Medical Treatment Record Government Facility at 2.  Despite, the fact that a May 11, 2009 VA examination still lists Prednisone as a current treatment type, the treatment records support a finding that he was longer taking Prednisone at that time.  05/18/2009 Virtual VA, C&P Exam.  Likewise, subsequent treatment records dated through October 2013 reflect that he was no longer taking Prednisone for his bronchial asthma.  10/25/2013 VBMS, Medical Treatment Record-Government Facility; 07/21/2009 VBMS, Medical Treatment Record-Government Facility.  The Board acknowledges the Veteran's April 2012 testimony that he was taking Prednisone but the treatment records on file for this period do not support this assertion.  04/24/2012 VBMS, Hearing Transcript at 4.  Specifically, July 2009, April 2012, July 2012, October 2012, December 2012, January 2013, and April 2013 VA outpatient records reflect the Veteran's current medications which do not include Prednisone.  10/25/2013 VBMS, Medical Treatment Record-Government Facility at 6, 10, 12, 14, 24, 26, 43, 47.  Thus, the Board finds that a 100 percent rating is warranted for the period from January 6, 2009 to May 8, 2009, but that a 60 percent rating is warranted from May 9, 2009 as he no longer required daily use of systemic high dose corticosteroids.  

Also, for the period from May 9, 2009 to December 29, 2013, a 100 percent rating is not warranted based on the pulmonary function tests of record.  

A May 2009 VA examination reflects pre-bronchodilator results but not post-bronchodilator results, as the Veteran was unable to provide adequate effort due to respiratory distress.  Pre-bronchodilator testing showed FVC of 68 percent, FEV-1 of 58 percent, and FEV-1/FVC of 86 percent.  The Veteran takes the following medications:  Xopenex plus Atrovent 2.5 milligrams; Pulmacort plus Advaiar 500/50; Singular; Prednisone; and, Flonase with fair results.  

A July 2013 VA treatment record reflects that he was last seen in the pulmonary clinic in April and he was instructed to decrease the frequency of his Xopenex MDI.  He now takes it every three days as opposed to every 6 hours.  He has not been taking his Symbicort, Zyrtec or Singulair.  The examiner commented that his PFTs continue to show obstruction with demonstrated bronchodilator responsiveness.  See 10/25/2013 VBMS entry, Medical Treatment Record - Government Facility at 2.

For the period from May 9, 2009 to December 29, 2013, the VA examination reports, VA evaluations, and other treatment records do not reflect that he required daily use of systemic high dose corticosteroids or immunosuppressive medications, nor that he required outpatient oxygen therapy or antibiotics.  He required intermittent daily inhalational bronchodilator therapy.  The VA examination reports and treatment records do not reflect that he suffered from more than 1 attack per week with episodes of respiratory failure.  The VA examination report reflects that he suffers from attacks two times a day and once a night which he treats with rest, medication, or a CPAP.  See 05/18/2009 Virtual VA entry, C&P Exam.

On December 30, 2013, the Veteran underwent VA PFT testing which showed pre-bronchodilator results FEV-1 of 36 percent and FEV-1/FVC of 66 percent and post-bronchodilator results of 63 and 74 percent, respectively.  The examiner's impression was severe obstructive defect.  Following the inhalation of a bronchodilator, there was significant improvement in airway mechanics.  The diffusing capacity for carbon monoxide was reduced.  Due to the objective finding of FEV-1 of 36 percent the Board finds that a 100 percent rating is warranted per Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40-percent predicted.  Such rating is only warranted for the period from December 30, 2013 to March 11, 2014, as the period from March 12, 2014 is addressed in the Remand below.  

Extraschedular consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the service-connected bronchial asthma is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised based on the current record.  In Rice v Shinseki, 22 Vet App 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  There is no indication that the Veteran is unemployed as a result of his service-connected bronchial asthma.  Thus, the Board finds that a TDIU claim has not been raised.  


ORDER

For the period from January 6, 2009 to May 8, 2009, entitlement to a 100 percent disability rating for bronchial asthma is granted.

For the period from May 9, 2009 to December 29, 2013, entitlement to a disability rating in excess of 60 percent for bronchial asthma is denied.

For the period from December 30, 2013 to March 11, 2014, entitlement to a 100 percent disability rating for bronchial asthma is granted.


REMAND

With regard to the period from March 12, 2014, the record does not contain the entirety of the Veteran's treatment records thus Remand is necessary.  

In October 2016, the Veteran submitted a treatment record from Village Medical Center dated in August 2016, pulmonary function tests completed in August 2016, and a treatment report from H.B., M.D. PA dated in September 2016.  10/17/2016 VBMS, Medical Treatment Record-Non-Government Facility.  The record from Dr. H.B. reflects that the Veteran has been on Prednisone for the past two years.  After obtaining a release from the Veteran, any outstanding treatment records from Village Medical Center and Dr. H.B. for the period from March 12, 2014 should be associated with the virtual folder.  The Veteran should also be requested to identify any and all private medical providers for the period from March 12, 2014.  38 C.F.R. § 3.159(c)(1).

The virtual folder contains VA treatment records for the period from July 15, 2009 to October 7, 2013.  Also of record is a March 12, 2014 Pulmonary Function Test Clinic Note, and a May 7, 2014 entry which reflects that the Veteran failed to appear for a pulmonary consultation.  Updated treatment records should be associated with the virtual folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records.

2.  Request that the Veteran identify all medical providers for the period from March 12, 2014, and that he complete appropriate releases.  Upon obtaining appropriate releases from the Veteran, obtain treatment records from the following medical providers:

a)  Village Medical Center;

b)  Dr. H.B;

c)  any other identified medical providers.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, review the expanded record and readjudicate the increased rating claim for the period from March 12, 2014.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


